Case 4:19-cv-11751-SDD-PTM ECF No.1 filed 06/11/19 PagelID.1 Page 1of 14

UNITED STATES OF AMERICA
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN

SOUTHERN DIVISION

 

EDWARD C. NEWMAN, #534920,
Case:2:19-cv-11751

Plaintiff Judge: Tarnow, Arthur J.
, MJ: Morris, Patricia T.

Filed: 06-11-2019 At 03:34 PM
PRIS EDWARD C. NEWMAN V G. HISSONG,
ET AL (LG)
G. HISSONG, MDOC Food Service

Director, in his Official and
Individual capacities.; and

THE MICHIGAN DEPARTMENT OF
CORRECTIONS, a public government
entity.

Defendants.

 

Edward C. Newman, #534920

Plaintiff appearing propria persona
Gus Harrison Correctional Facility
2727 East Beecher Road

Adrian, Michigan 49221

/

 

PLAINTIFF'S COMPLAINT AND JURY DEMAND

 

Edward C. Newmam, #534920, for his Complaint states as follows:

PARTIES

1. At all times relevant to this cause of action, Plaintiff
Newman was incarcerated at the Gus Harrison Correctional Facility,
(ARF), as a security classification level II prisoner in Adrian, MI..

2. At all times relevant to this cause of action, Plaintiff
Newman was a permanent disabled inmate qualified with a disability
protected under Title II of the Americans with Disabilities Act,
("ADA"), 42 U.S.C. 12132, and Sec. 504 of the Rehabilitation Act of
1973, 29/U.S.C. Sec. 794(a).
Case 4:19-cv-11751-SDD-PTM ECF No.1 filed 06/11/19 PagelD.2 Page 2 of 14

Defendants

3. At all times relevant to this cause of action, Defendant
G. Hissong was a Food Service Director for MDOC at the ARF. Further,
in that capacity he acted pursuant to the color of state laws, rules,
statutes, policies, directives and regulations, having all the
authority and subject to the responsibilities and duties conferred
upon him by law together with the United States and State of Michigan
Constitutions.

4. At all times relevant to this cause of action, Defendant
Michigan Department of Corrections, ("MDOC"), was a government entity
acting with a motive of insidious ill will and/or invidious
discriminatory animus towards Plaintiff Newman in the work place
because of his disability, in violation of Title II of the Americans
with Disabilities Act, ("ADA), 42 U.S.C. Sec. 12132 and Sec. 504 of
the Rehabilitation Act of 1973, 29/U.S.C. Sec. 794(a).

5. At all times relevant to this cause of action, all of
the named defendants are being sued in both their official and
individual capacities.

6. At all times relevant to this cause of action, each of
the named defendants acted under the color of state law relevant to

the allegations complained of in this Complaint.

JURISDICTION AND VENUE

7. This Honorable Court has original jurisdiction under
28 U.S.C. Secs. 1331 and 1334 over the subject matters of Counts
I and II pursuant to 42 U.S.C. Sec. 1983, alleging, inter alia,

that Defendant Hissong together with the Michigan Department of
Case 4:19-cv-11751-SDD-PTM ECF No.1 filed 06/11/19 PagelD.3 Page 3 of 14

Corrections did deliberately act with discriminatory animus and
wrongfully and unlawfully terminate Plaintiff Newman's work
assignment, based on his disability, notwithstanding that the
Defendants actually knew about plaintiff's permanent disability
prior to hiring him, but did so anyway by assigning him to a
semi-skilled assignment as a "160-Napkin Roller FS-0006," only
to terminate him later due to his disability. (See, Plaintiff's
Exhibit A).

8. Plaintiff Newman also brings Counts III and IV under
Title II of the Americans with Disabilities Act, (ADA), of 1973,
29 U.S.C. Sec. 794(a), alleging, inter alia, that the Defendants
purposely discriminated against him when they fired him due to
his disability.

9. The Court has supplemental jurisdiction over the
plaintiff's state law tort claims under 28 U.S.C. Sec. 1367.

10. Venue is proper in this judicial district under 28
U.S.C. Sec. 1391(b)(2), because this is the district in which all

of the events or omissions giving rise to these claims occured.

EXHAUSTION OF AVAILABLE REMEDIES

 

11. The plaintiff has exhausted his available administrative

remedies with respect to all claims and all defendants.

FACTUAL ALLEGATIONS

 

12. Plaintiff Newman is currently incarcerated at the Gus
Harrison Correctional Facility in Adrian, Michigan.

13. That on January 30, 2019, Plaintiff Newman was assigned
Case 4:19-cv-11751-SDD-PTM ECF No.1 filed 06/11/19 PagelD.4 Page 4 of 14

and cleared for his work assignment as a "160-food service napkin
roller" despite having a "no standing" medical detail requiring him
not to stand while performing his work assignment.

14. That on February 6, 2019, Defendant Hissong terminated
Plaintiff Newman's work assignment based on his disability. (See,
Plaintiff’s Exhibit A).

15. That there is no other legitimate justifiable reason
on record or otherwise for Defendant Hissong’s termination of
Plaintiff Newman's work assignment.

COUNT I - CLAIM OF EIGHTH AMENDMENT VIOLATION
BROUGHT UNDER 42 U.S.C. SEC. 1983 |

 

16. That at all times relevant to this cause of action,
Defendant Hissong was acting under color of state or territorial law.

17. That at all times relevant to this cause of action,
Defendant Hissong denied and deprived Plaintiff of his fundamentally
vested constitutional VIII Amendment right against deliberate
indifference.

18. That on January 30, 2019, Defendant Hissong hired
Plaintiff Newman as a "160-food service napkin roller-FS-0006."

19. That on January 30, 2019, Defendant Hissong had actual
knowledge that Plaintiff Newman had a permanent disability medical
detail prohibiting him from standing during his work assignment.

20. That from January 30, 2019 until February 6, 2019,
Plaintiff Newman had an exemplary work assignment record with not
one reported work place infractions.

21. That on February 6, 2019, Defemdant Hissong terminated
Case 4:19-cv-11751-SDD-PTM ECF No.1 filed 06/11/19 PagelID.5 Page 5of 14

Plaintiff Newman's workplace assignment without cause or reason.

22. That on February 6, 2019, Defendant Hissong terminated
Plaintiff's Newman based on his permanent medical disability detail
requiring "no standing." (See, Plaintiff's Exhibit A).

23. That Defendant Hissong's conduct in depriving Plaintiff
- a fair and equal opportunity for employment displayed a deliberate
indifference to Plaintiff's serious medical needs and disability,
in violation of the Eighth Amendment.

24. That Defendant Hissong subjected Plaintiff Newman to
cruel and unusuak punishment, in violation of the Eighth Amendment,
by showing such insidious and invidious deliberate indifference to
Plaintiff's serious medical needs and disability.

25. Asa direct and proximate result of Defendant Hissong's
discriminatory actions, Plaintiff Newman suffered mental and
emotional pain in violation of his constitutionally protected right

to be free from deliberate indifference and cruel and unusual

punishment.

COUNT II - BROUGHT UNDER 42 U.S.C. SEC. 1983
FAILURE TO ACT RESULTING IN CONSTITUTIONAL VIOLATION

 

26. That Defendant Hissong either knew, or reasonably
should have known that at all times relevant to this cause of action,
Plaintiff Newman with a permanent disability had been treated
unconstitutionally, and he failed to do anything about it.

27. That Defendant Hissong knew or should have known at all
times relevant to this cause of action, that his discriminatory
acts or omissions in terminating Plaintiff Newman's work assignment,

based on his disability, would result in a violation of vested
Case 4:19-cv-11751-SDD-PTM ECF No.1 filed 06/11/19 PagelD.6 Page 6 of 14

constitutional rights did so in a manner that violated the United
States Constitution, i.e., that Defendant Hissong deliberately
acted with a discriminatory intent.

28. That on February 14, 2019, Defendant Hissong failed to
act on Plaintiff Newman's administrative grievance within the prison
system that clearly informed him of the discriminatory nature of the
claim. Rather, Defendant Hissong failed to act. This sufficiently
holds Defendant Hissong liable to Plaintiff Newman. See, Johnson v.
Pearson, 316 F.Supp.2d 307, 317-18, 321 n.8 (E.D. Va. 2004); Verser
v. Elyea, 113 F.Supp.2d 1211, 1215-16 (N.D. Ill. 2000).

29. As a direct and proximate result of Defendant Hissong's
actions, Plaintiff Newman suffered mental and emotional pain, in
violation of his constitutionally protected right to be free from a
failure to act.

COUNT III - CLAIM OF DISABILITY DISCRIMINATION AGAINST MDOC

BROUGHT UNDER TITLE II OF THE AMERICANS WITH DISABILITIES ACT,
42 U.S.C. SEC. 12131, ET SEQ.

 

30. That on January 30, 2019, Defendant Hissong interviewed
and hired Plaintiff Newman as a "160-food service napkin roller-FS-
0006."

31. That on January 30, 2019, Defendant Hissong knew about
Plaintiff Newman's permanent disability medical detail prohibiting
him from standing during his work assignment because plaintiff
showed it to him.

32. That from January 30, 2019 until February 6, 2019,
Plaintiff Newman had an exemplary work assignment record with not

one single workplace infraction.
Case 4:19-cv-11751-SDD-PTM ECF No.1 filed 06/11/19 PagelD.7 Page 7 of 14

33. That on February 6, 2019, Defendant Hissong terminated
Plaintiff's workplace assignment based on his permanent medical
disability detail requiring "no standing." (See Plaintiff's
Exhibit A).

34. In terminating Plaintiff Newman's workplace employment,
Defendant Hissong acted with a discriminatory animus towards a
permanently disabled individual, in violation of Title II of the
Americans with Disabilities Act, ADA, 42 U.S.C. Sec. 12132 and 504
of the Rehabilitation Act of 1973, 29/U.S.C. Sec. 794(a).

35. That the Defendant, Michigan Department of Corrections,
by failing to take corrective remedial measures to ensure against
insidious and invidious discrimination, denied Plaintiff Newman equal
accessibility and participation in the service, benefit or
activity of gainful workplace prison employment, in violation of the
Americans with Disabilities Act and the Rehabilitation Act of 1973.

36. That through the acts or omissions as described above
in paragraphs 13 to 35, the Michigan Department of Corrections,
(MDOC), knowingly and intentionally engaged in the practice of acting
with a motive of ill will and/or discriminatory animus toward
effectuating the termination of Plaintiff Newman, based on his
disability, excluding and denying him of the equal opportunity to
access viable workplace employment as all others similarly situated,
all in violation of the Fourteenth Amendment, and the Title II of
the Americans with Disabilities Act, 42 U.S.C. Sec. 12132, et seq.,

and Sec. 504 of the Rehabilitation Act of 1973, 29 U.S.C. Sec. 794
(a).
Case 4:19-cv-11751-SDD-PTM ECF No.1 filed 06/11/19 PagelD.8 Page 8 of 14

COUNT IV - CLAIM OF DISABILITY DISCRIMINATION AGAINST MDOC
BROUGHT UNDER SEC. 504 OF THE REHABILITATION ACT OF 1973,
29 U.S.C. SEC. 794(a)

 

37. That Defendant Michigan Department of Corrections,
(MDOC), through its acts or omissions as described above, is a
state entity that, based on information and belief, received
and continues to receive federal funding in vilation of Sec. 504
of the Rehabilitation Act of 1973, 29 U.S.C. Sec. 794(a), and
Title II of the Americans with Disabilities Act, 42 U.S.C. Sec.
12131, et seq., despite engaging in insidious and invidious
discriminatory animus denying employment opportunities based on

Plaintiff Newman's disability.

COUNT V - WANTON AND WIFUL MISCONDUCT

 

38. That Defendants, and each of them, did act in a waton
and wilfull misconduct manner when they breached their affirmative
duty of care when they failed to act and instead acted with
discriminatory animus when they caused the termination of Plaintiff's
workplace employment , based on his disability, causing the deprivation
of vested constitutional rights, which rose out of the special duty
and relationship between the parties hereto.

39. The Defendants acts or omissions as set forth more
fully above constitutes wilfull and. wanton misconduct as defined by
MCL 691.141 et seq., and as such, prevents defendants from asserting
a defense of governmental immunity.

40. That as a result of Defendants’ wanton and wilful

discriminatory misconduct, Plaintiff Newman has been denied the
Case 4:19-cv-11751-SDD-PTM ECF No.1 filed 06/11/19 PagelID.9 Page 9 of 14

minimal civilized measure of life's neccessities resulting in,
inter alia, emotional distress, severe anxiety, loss of sleep,
mental anguish, humiliation and fraught with extreme

consternation for his life, safety and welfare.

RELIEF REQUESTED

WHEREFORE, for these said reasons, Plaintiff Newman prays
for judgment in his favor and against Defendants G. Hissong and
the Michigan Department of Corrections, (MDOC), as follows:

A. Award Plaintiff compensatory damages in the amount of:
Seventy-Five Thousand ($75,000.00) Dollars;

B. Award Plaintiff Newman punitive and/or exemplary
damages in the amount of: Two Hundred Thousand ($200,000.00)
Dollards; |

C. Award Plaintiff Newman appropriate relief as provided
under Title II of the Americans with Disabilities Act, (ADA),

42 U.S.C. Sec. 12132 et seq.;

D. Award Plaintiff Newman appropriate relief as provided
under Sec. 504 of the Rehabilitation Act of 1973, 29 U.S.C. Sec.
794(a); |

E. Award Plaintiff such further relief as this Court

deems just and proper.

JURY DEMAND
Plaintiff Newman demands a jury on all issues triable to

a jury.

Plaintiff has no previous history of federal litigation.
Case 4:19-cv-11751-SDD-PTM ECF No.1 filed 06/11/19 PagelD.10 Page 10 of 14

Respectfully submitted,

  

 

rd C. Newman, #534920
Plaintiff appearing propria persona
Gus Harrison Correctional Facility
2727 Beecher Road
Adrian, Michigan 49221

Dated: May 15, 2010

10
Case 4:19-cv-11751-SDD-PTM ECF No.1 filed 06/11/19 PagelD.11 Page 11 of 14

EXHIBIT A
F | P 12 Page 12 of 14
1 -PT -No. 1 filed 06/11/19 agelD
RICHIGAN DEPAREMENT GP conned i M ECI | |

(iret) Cd ajae-4 (nlddie tnita. Prisoner No, tock No,
(60~ WALKIN ROLLER £5- dog — [Assignment no,
Assignment . : ° 6 f
Classification, I Student Unskilied [Xf Somt-Skitieg ‘OSkited 2 other

Sirah a liber Se RTCm ‘ Fata) i few ibea tha Dar fe 5

pee UU

Ae The prisoner
2. The

 

      

     
  
 

   

 

 

  
 
 
  
  
 

 

  
    

   
  

 

     
  
 
    
  

 

 

 

 

Fans

 

 
   

| Yes Lat No

erp ato epee
cae eena ae
, hae a / . . Le . 3 7

  

 

 

 

          
 
     

   
 
 
  
 
  

 

 

[ia “The prisoner followed ali ‘other rules: Tae Sahn
5. The r followed the assignment authority's

   
 

 

 

 

 

 

 

 

 

 

 

   

and foe lav beyond scheduled tins- Whe te dee
Leg fonofmed Sonal assignments eee

     

a Ge ,

 

 

 

 

Score 0-27 O
Service Workers

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
i

nal tel

ATTA YY (4:94

pP?r{D yaboJv) YM) 120
e@acroy.L0P) ep VIAP? POP IW [LD
~~
= 1 LAESHD [yD PAI SAPS PEW |

190) yw 99 79) OV

 

“9D LOMISIC ‘sn
é 40 SMHTID

bie Minne

Lo alagall ICthh# )W "IVP fe
ee OS P7H9T ASV LELT
CEUME jeune) veo eng

OC PES ye PPL “D POmp> worvqy

Case 4:19-cv-11751-SDD-PTM ECF No. 1 filed 06/11/19 PagelD.13 Page 13 of 14

 
Case 4:19-cv-11751-SDD-PTM ECF No.1 filed 06/11/19 PagelD.14 Page 14 of 14

CIVIL COVER SHEET FOR PRISONER CASES

 

Case No. _19-11751 Judge: _Arthur J. Tarnow

Magistrate Judge: _ Patricia T. Morris

 

Name of 1* Listed Plaintiff/Petitioner:

EDWARD C. NEWMAN

Name of 1* Listed Defendant/Respondent:
G. HISSONG ET AL

 

Inmate Number: 534920

 

Plaintiff/Petitioner’s Attorney and Address Information:

 

Correctional Facility:
Gus Harrison Correctional Facility

2727 E. Beecher Street
Adrian, MI 49221
LENAWEE COUNTY

 

 

Additional! Information:
DM NO IFP

 

 

BASIS OF JURISDICTION
Il 2 U.S. Government Defendant
i 3 Federal Question

NATURE OF SUIT
[ 530 Habeas Corpus
[— 540 Mandamus
& 550 Civil Rights
T™ 555 Prison Conditions

ORIGIN
K 1 Original Proceeding
(~ 5 Transferred from Another District Court
CC Other:

FEE STATUS
EK IFP In Forma Pauperis
C PD Paid

 

PURSUANT TO LOCAL RULE 83.11

1. Is this a case that has been previously dismissed?

 

 

™” Yes ix No
> If yes, give the following information:
Court:
Case No:
Judge:

 

2. Other than stated above, are there any pending or previously discontinued or dismissed companion cases in this or any
other court, including state court? (Companion cases are matters in which it appears substantially similar evidence will
be offered or the same or related parties are present and the cases arise out of the same transaction or occurrence.)

 

 

T™ Yes x No
> Ifyes, give the following information:
Court:
Case No:
Judge:

 

MIED (Rev. 07/06) Civil Cover Sheet for Prisoner Cases
